Citation Nr: 0117277	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a right elbow 
disability.  

3.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to January 2001.  

4.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to January 2001.  

5.  Entitlement to an increased rating for a left elbow 
disability, currently evaluated as 20 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to January 2001.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran served in various capacities with the Alabama 
Army National Guard and Army Reserves between August 1960 and 
1999.  In pertinent part, he served on active duty for VA 
purposes (Active Guard Reserve), between August 1983 and July 
1993.  

This appeal arises out of a November 1999 rating action 
entered by the aforementioned Department of Veterans Affairs 
(VA) regional office, (RO).  In that decision, service 
connection was granted for disabilities affecting the 
veteran's left and right knees, as well as for his left 
elbow.  These were each assigned 10 percent disability 
evaluations, effective from September 1998, the date of the 
veteran's claim.  The veteran was denied service connection 
for hearing loss and a right elbow disability.  The veteran 
expressed his disagreement with these decisions in January 
2000, and after a statement of the case was issued, he 
perfected his appeal in October 2000.  That same month, the 
veteran appeared at a hearing conducted at the RO by a 
hearing officer.  In a February 2001 rating action, the RO 
granted an increased 30 percent rating for the veteran's 
right knee disability, an increased 20 percent evaluation for 
his left knee disability, and an increased 20 percent 
disability rating for his left elbow disorder, all of which 
were effective from January 2001.  Although these disability 
ratings, together with those for which an appeal was not 
perfected, combine to a 90 percent evaluation, the veteran 
has not in any way indicated a desire to withdraw his appeal.  
Accordingly, the case was subsequently forwarded to the Board 
of Veterans' Appeals (Board) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service medical records show complaints of 
ongoing right elbow pain in 1991 and 1993.  

2.  Right elbow epicondylitis was first diagnosed in November 
1998.

3.  The evidence of record raises a reasonable doubt as to 
whether the veteran's right elbow complaints in service are 
related to the right elbow epicondylitis diagnosed in 1998. 


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that right elbow epicondylitis was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.3 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

There is no prejudice to the veteran in not remanding this 
case for further development because the Board herein grants 
entitlement to the full benefit sought on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Remand for the RO 
to address the requirements of the Act in the first instance 
would serve no practical purpose.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applies.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Concerning the claim for service connection for a right elbow 
disability, the record reflects that the veteran was seen for 
bilateral elbow complaints in 1991 and in 1993, when his 
elbow pain was described as "ongoing."  A specific 
diagnosis to account for these complaints, however, was not 
entered into any medical record until the veteran was 
examined for VA purposes in November 1998, in connection with 
his current claim.  At that time, the veteran was diagnosed 
to have epicondylitis.  At the hearing conducted at the RO in 
2000, however, the veteran testified that he has had trouble 
with his elbows since the early 1980s, and the record shows 
that when he was examined a second time for VA purposes in 
January 2001, he was again diagnosed to have epicondylitis. 

On the foregoing record, the Board must observe that there is 
evidence supporting the conclusion that the veteran has had 
long standing right elbow complaints.  His service medical 
records reflect the onset of these complaints to have 
occurred during his active service.  Although there is 
notable absence of medical documentation dated after 1993 
reflecting ongoing elbow complaints, (the records that are 
available show attention given to other orthopedic problems), 
the veteran's testimony concerning his ongoing complaints is 
consistent with the notation of the duration of complaints 
noted in his service records.   

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant. 38 C.F.R. §§ 3.102, 
4.3.  Having reviewed the record, the Board concludes that 
the particular facts of this case warrant the application of 
the reasonable doubt doctrine.  Given the evidence reflective 
of ongoing elbow complaints that began during service, 
together with the 1998 diagnosis of epicondylitis to account 
for these complaints, the Board finds that there is 
reasonable doubt as to whether the veteran's right elbow 
epicondylitis may be considered to have had its onset during 
service.  Such doubt is to be resolved in favor of the 
veteran, and would be consistent with the RO's conclusion, 
based on similar facts, that the veteran's left elbow 
epicondylitis had its onset during service.  

Granting the veteran the benefit of the doubt, the Board 
finds that the veteran's current right elbow epicondylitis 
had its onset during service, and that, therefore, 
entitlement to service connection for that disability is 
warranted.  


ORDER

Service connection for right elbow epicondylitis is granted.  


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Regarding the veteran's claim for service connection for 
hearing loss, the record does not show the presence of any 
hearing loss to have been noted during service, including on 
separation examination in June 1993.  See 38 C.F.R. § 3.385.  
However, the veteran complained of hearing loss at the time 
of his separation examination.  When examined for VA purposes 
in December 1998, shortly after the veteran submitted his 
application for benefits in September 1998, he was considered 
to have hearing acuity that was "within normal limits 
bilaterally."  The first medical record that demonstrates 
the presence of this disability is the report of an 
examination conducted for VA purposes more than two years 
later, in January 2001.  At that time, the veteran was 
diagnosed to have mild to severe sensorineural hearing loss 
in the left and right ear.  The veteran has given a history 
of exposure to acoustic trauma during his long period of 
military service.  

To ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded a VA examination in order to 
obtain an opinion as to whether it is at least as likely as 
not that any current hearing loss disorder had its onset 
during active service or is related to any in-service disease 
or injury.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Regarding the evaluation of the veteran's knees and left 
elbow, the only pieces of medical evidence dated after the 
veteran's 1998 claim are reports of VA examinations conducted 
in November 1998, and January 2001, and a September 1999 
report from a private physician, G. Robert Burton, M.D., (an 
orthopedic surgeon) concerning treatment for the veteran's 
right knee.  The January 2001 VA examination report, however, 
includes the comment that the veteran has been seen by Dr. 
Burton for three years.  The veteran also testified in 
October 2000 that he was treated by Dr. Andrews and at 
Maxwell Air Force Base.  It is apparent that not all of the 
veteran's relevant treatment records have been associated 
with the claims file.  Without all of the veteran's pertinent 
treatment records, it would be premature to enter a final 
determination on his claims for increased ratings until those 
treatment records have been obtained and reviewed.  
Accordingly, it will be necessary to return this case to the 
RO so that this additional development may be accomplished.  

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claims and of what part 
of such evidence the VA will attempt to 
obtain on his behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  releases for the veteran's 
treatment records from Drs. Burton 
and Andrews;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of any all private 
care providers who treated the 
veteran for any hearing loss 
disorder or complaints since his 
separation from service to the 
present, and for his left elbow and 
knees since 1997; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any hearing loss disorder or 
complaints since his separation from 
service to the present, and for his 
left elbow and knees since 1997, and 
the approximate dates of such 
treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  The RO should make arrangements to 
obtain the veteran's complete treatment 
records from Maxwell Air Force Base.  If 
no additional records are available, this 
should be documented.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, the RO should schedule the 
veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss disorder 
had its onset during active service or 
is related to any in-service disease or 
injury, including acoustic trauma and 
noise exposure incident to his military 
duties.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  The RO should then review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, as for instance, 
having the veteran undergo further VA 
examinations to assess the severity of his 
service-connected left elbow and knee 
disorders.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



